Freedman, P. J. (concurring).
Tf this action could be maintained upon a quantum meruit for services rendered, the judgment should be reversed and a new trial ordered for the errors in the charge pointed out by Mr. Justice Giegerich. Another reason leading to the same result would be that upon the issue submitted to the jury whether, after advertising rates had been submitted by the plaintiff, the defendants secured the same advertisements to be published in the same papers at lower rates, which issue was submitted with the instruction that if the jury should determine it in favor of the defendants, the plaintiff was not entitled to recover for any services performed, the weight of the evidence appears to have been in favor of the defendants.
But I am of the opinion that the action cannot be maintained as brought. True, ordinarily a plaintiff who, after partial performance, was prevented by the defendant from fully performing, may elect to sue either for damages or upon1 a quantum meruit for what he actually did. But in the case *321at bar which is so exceptional that no case like it has been found, the plaintiff precluded itself by express contract from having its services treated as of any value in a legal sense. The plaintiff expressly agreed to render them for nothing in consideration of being permitted to place defendants’ advertisements without the slightest pecuniary benefit to itself and that prestige should be its only reward. The damages to be recoverable after breach of a contract must always be such as may fairly be deemed to have been within the contemplation of the parties; it follows that in this case plaintiff’s only remedy is to sue for damages for loss of prestige, if any. Eo such claim was pleaded or proved. An attempt, after partial performance, to recover upon a quantum meruit is after all only an1 attempt to recover compensation for something which within the contemplation1 of the parties had a pecuniary value. I, therefore, concur with Mr. Justice Mc-Oall that the action as brought cannot be maintained.
The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellants to abide the event.